EXHIBIT 10.3

 

Form of Common Stock Purchase Warrant

 

THE SHARES REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION
UNDER SAID ACT.

 

December 14, 2004

 

FIRST AVENUE NETWORKS, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Void after December 14, 2009, and subject to earlier termination upon the terms
and conditions set forth herein

 

This Warrant (the “Warrant”) entitles [                ] (including any
successors or assigns, the “Holder”), for value received, to purchase from FIRST
AVENUE NETWORKS, INC., a Delaware corporation (the “Company”), at any time and
from time to time, subject to the terms and conditions set forth herein, during
the period starting from 5:00 a.m. on the Initial Exercise Date (as defined in
Section 1 below) to 5:00 p.m., Eastern time, on the Expiration Date (as defined
in Section 1 below), immediately following which time this Warrant shall expire
and become void, all or any portion of the then vested Warrant Shares at the
Exercise Price (as defined in Section 1 below). This Warrant shall not be
exercisable (and this Warrant shall terminate) if the Initial Exercise Date (as
defined below) never occurs. This Warrant is issued subject to the following
terms and conditions:

 

1. Definitions As used in this Warrant, the following terms shall have the
respective meanings set forth below or elsewhere in this Warrant as referred to
below:

 

“Additional Shares of Common Stock” means all shares (including treasury shares)
of Common Stock issued or sold by the Company after the date hereof, whether or
not subsequently reacquired or retired by the Company, other than (i) the shares
of Common Stock issued upon the exercise of Warrants, (ii) shares of Common
Stock issued to employees, directors, or consultants of the Company with the
approval of the Board of Directors and (iii) shares of Common Stock issued upon
the exercise of options or warrants issued to employees, directors or
consultants of the Company with the approval of the Board of Directors.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this Warrant, “control,”
when used with respect to any specified Person means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“business day” (whether such term is capitalized or not) means any day except
Saturday, Sunday and any day which shall be a federal legal holiday or a day on
which banking institutions in the State of New York or the Commonwealth of
Virginia are authorized or required by law or other governmental action to
close.



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning given to it in the Securities Purchase
Agreement.

 

“Common Stock” means the common stock, $0.001 par value per share, of the
Company (including any securities into which or for which such shares may be
exchanged for, or converted into, pursuant to any stock dividend, stock split,
stock combination, recapitalization, reclassification, reorganization or other
similar event).

 

“Company” has the meaning set forth in the preamble hereof.

 

“Convertible Securities” means any evidences of indebtedness, shares of stock
(other than Common Stock) or other securities directly or indirectly convertible
into or exchangeable for Additional Shares of Common Stock.

 

“Current Market Price” shall mean on any date specified herein, the average
daily Fair Market Value during the period of the most recent 10 days on which
the national securities exchanges were open for trading ending two trading days
immediately preceding such date, except that if no Common Stock is then listed
or admitted to trading on any national securities exchange or quoted in the
over-the-counter market, the Current Market Price shall be the Fair Market Value
on such date.

 

“Exercise Price” means initially the Initial Exercise Price, as such amount may
be adjusted from time to time pursuant to Section 3 hereof.

 

“Expiration Date” means December 14, 2009.

 

“Fair Market Value” shall mean on any date (i) if the Common Stock is quoted on
Nasdaq or listed on a national securities exchange, then the last reported sale
price per share of Common Stock on Nasdaq or any national securities exchange in
which such Common Stock is quoted or listed, as the case may be, on such date
or, if no such sale price is reported on such date, such price on the next
preceding business day in which such price was reported, (ii) if the Common
Stock is actively traded over-the-counter, then the last sales price quoted, if
determinable, or, if not determinable, the average of the closing bid and asked
prices quoted on the OTCBB (or similar system) on such date or (iii) if such
Common Stock is not traded, quoted or listed on Nasdaq or any national
securities exchange or the over-the-counter market, then the fair market value
of a share of Common Stock, as determined in good faith by the Board of
Directors of the Company.

 

“Holder” has the meaning set forth in the preamble of hereof.

 

“Initial Exercise Date” means the date on which all or any part of this Warrant
first vests in accordance with the terms hereof.

 

“Initial Exercise Price” means $7.25 per share of Common Stock.

 

“Options” means any rights, options or warrants to subscribe for, purchase or
otherwise acquire either Additional Shares of Common Stock or Convertible
Securities

 

“Ownership Limit” has the meaning set forth in Section 2.2 hereof.

 

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

 

-2-



--------------------------------------------------------------------------------

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, as it may be amended from time to time,
by and among the Company and the Investors (as such term is defined therein).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
dated December 14, 2004, by and between the Company and the Purchasers (as such
term is defined therein).

 

“Shares” means the aggregate of 12,870,000 shares of Common Stock issued
pursuant to the Securities Purchase Agreement.

 

“Warrants” means this Warrant and any other warrants to purchase Common Stock
issued by the Company to the Investors pursuant to the Securities Purchase
Agreement, a form of which is attached hereto as Exhibit A.

 

“Warrant Shares” means [      ] shares of Common Stock, subject to adjustment in
accordance with Section 3 below.

 

2. Exercise of Warrant.

 

2.1 Method of Exercise; Payment.

 

(a) Cash Exercise. Subject to all of the terms and conditions hereof (including
the vesting provisions set forth below), this Warrant may be exercised, in whole
or in part, with respect to any then vested Warrant Shares, at any time and from
time to time during the period commencing on the Initial Exercise Date and
ending at 5:00 p.m. EST on the Expiration Date, by surrender of this Warrant to
the Company at its principal office, accompanied by a subscription substantially
in the form attached hereto, executed by the Holder and accompanied by (a) wire
transfer of immediately available funds or (b) certified or official bank check
payable to the order of the Company, in each case in the amount obtained by
multiplying (i) the number of Warrant Shares for which the Warrant is being
exercised, as designated in such subscription, by (ii) the Exercise Price.
Thereupon, the Holder shall be entitled to receive the number of duly
authorized, validly issued, fully paid and nonassessable Warrant Shares
determined as provided for herein.

 

(b) Cashless Exercise/Conversion. Subject to all of the terms and conditions
hereof (including the vesting provisions set forth below), the Holder shall have
the right to convert this Warrant, in whole or in part, with respect to any then
vested Warrant Shares, at any time and from time to time during the period
commencing on the Initial Exercise Date and ending at 5:00 p.m. EST on the
Expiration Date, by surrender of this Warrant to the Company at its principal
office, accompanied by a conversion notice substantially in the form attached
hereto, executed by the Holder. Thereupon, the Holder shall be entitled to
receive a number of duly authorized, validly issued, fully paid and
nonassessable Warrant Shares equal to:

 

(i) (A) (x) the number of Warrant Shares (subject to adjustment as provided in
Section 3 hereof) which such Holder would be entitled to receive upon exercise
of such Warrant for the number of Warrant Shares designated in such conversion
notice (without giving effect to any adjustment thereof pursuant to this
subsection), multiplied by (y) the Fair Market Value of each such Warrant Share
so receivable upon such exercise

 

-3-



--------------------------------------------------------------------------------

minus

 

(B) (x) the number of Warrant Shares (subject to adjustment as provided in
Section 3 hereof) which such Holder would be entitled to receive upon exercise
of such Warrant for the number of Warrant Shares designated in such conversion
notice (without giving effect to any adjustment thereof pursuant to this
subsection), multiplied by (y) the Exercise Price

 

divided by

 

(ii) the Fair Market Value per Warrant Share.

 

2.2 Vesting. This Warrant shall become exercisable with respect to Warrant
Shares (“vest”) as follows: (i) with respect to [      ]1 Warrant Shares, on the
60th day following the Closing Date if a registration statement on Form S-1 or
Form S-3 for the resale of the Shares (a “Registration Statement”) shall not
have been filed with the SEC by such date, (ii) with respect to an additional
[      ]2 Warrant Shares, on the 90th day following the Closing Date, if a
Registration Statement shall not have been filed with the SEC by such date,
(iii) with respect to an additional [      ]3 Warrant Shares, on the 180th day
following the Closing Date, if a Registration Statement shall not have been
declared effective by the SEC by such date, and (iv) with respect to the
remaining [      ]4 Warrant Shares, on the 210th day following the Closing Date,
if a Registration Statement shall not have been declared effective by the SEC by
such date; provided, however, that notwithstanding the foregoing, the Warrant
Shares shall vest in accordance with clauses (i)-(iv) above only to the extent
that, after giving effect to such vesting, such vesting will not result in the
Holder (together with its Affiliates) owning, holding or beneficially owning
more than 9.9% of the Common Stock (the “Ownership Limit”), and at any time, and
from time to time, if the Holder (together with its Affiliates) owns, holds or
beneficially owns a percentage less than the Ownership Limit, then this Warrant
shall thereafter continue to vest, first with respect to any Warrant Shares that
would have vested in accordance with clauses (i)-(iv) above but for the
Ownership Limit and second, otherwise in accordance with clauses (i)-(iv) above,
but in each case, again, only to the extent that, after giving effect to such
vesting, such vesting will not result in the Holder (together with its
Affiliates) owning, holding or beneficially owning more than the Ownership
Limit. The amount of Warrant Shares subject to vesting on any given occurrence
pursuant to this Section 2.2 will be proportionately adjusted to reflect any
previous adjustments to the aggregate number of Warrant Shares pursuant to
Section 3.

 

2.3 Delivery of Stock Certificates on Exercise. As soon as practicable after the
exercise of this Warrant, and in any event within three (3) business days
thereafter, the Company, at its expense, and in accordance with applicable
securities laws, will cause to be issued in the name of and delivered to the
Holder, or as the Holder may direct (subject in all cases, to the provisions of
Section 8 hereof), a certificate or certificates for the number of Warrant
Shares purchased by the Holder on such exercise, plus, in lieu of any fractional
share to which the Holder would otherwise be entitled, cash equal to such
fraction multiplied by the Fair Market Value.

--------------------------------------------------------------------------------

1 To be equal to 25% of the initial total of the Warrant Shares.

2 To be equal to 25% of the initial total of the Warrant Shares.

3 To be equal to 25% of the initial total of the Warrant Shares.

4 To be equal to 25% of the initial total of the Warrant Shares.

 

-4-



--------------------------------------------------------------------------------

2.4 Shares To Be Fully Paid and Nonassessable. All Warrant Shares issued upon
the exercise of this Warrant shall be duly authorized, validly issued, fully
paid and nonassessable, free of all liens, taxes, charges and other encumbrances
or restrictions on sale (other than those set forth herein).

 

2.5 Issuance of New Warrants; Company Acknowledgment. Upon any partial exercise
of this Warrant, the Company, at its expense, will forthwith and, in any event
within three (3) business days, issue and deliver to the Holder a new warrant or
warrants of like tenor, registered in the name of the Holder, exercisable, in
the aggregate, for the balance of the Warrant Shares. Moreover, the Company
shall, at the time of any exercise of this Warrant, upon the request of the
Holder, acknowledge in writing its continuing obligation to afford to the Holder
any rights to which the Holder shall continue to be entitled after such exercise
in accordance with the provisions of this Warrant; provided, however, that if
the Holder shall fail to make any such request, such failure shall not affect
the continuing obligation of the Company to afford to the Holder any such
rights.

 

2.6 Payment of Taxes and Expenses. The Company shall pay any recording, filing,
stamp or similar tax which may be payable in respect of any transfer involved in
the issuance of, and the preparation and delivery of certificates (if
applicable) representing, (i) any Warrant Shares purchased upon exercise of this
Warrant and/or (ii) new or replacement warrants in the Holder’s name or the name
of any transferee of all or any portion of this Warrant.

 

2.7 Cooperation with Filings. The Company shall assist and cooperate with any
Holder required to make any governmental or regulatory filings or obtain any
governmental or regulatory approvals prior to or in connection with any exercise
of this Warrant (including, without limitation, making any filings required to
be made by the Company).

 

2.8 Conditions. Notwithstanding any other provision of this Warrant, if the
exercise of all or any portion of this Warrant is to be made in connection with
a registered public offering, a sale of the Company or any other transaction or
event, such exercise may, at the election of the Holder, be conditioned upon
consummation of such transaction or event in which case such exercise shall not
be deemed effective until the consummation of such transaction or event.

 

3. Adjustment of Exercise Price and Warrant Shares. The Exercise Price and the
number of Warrant Shares shall be subject to adjustment from time to time upon
the happening of certain events as described in this Section 3.

 

3.1 Subdivision or Combination of Stock. If at any time or from time to time
after the date hereof, the Company shall subdivide (by way of stock dividend,
stock split or otherwise) its outstanding shares of Common Stock, the Exercise
Price in effect immediately prior to such subdivision shall be reduced
proportionately and the number of Warrant Shares (calculated to the nearest
whole share) shall be increased proportionately, and conversely, in the event
the outstanding shares of Common Stock shall be combined (whether by stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
increased proportionately and the number of Warrant Shares (calculated to the
nearest whole share) shall be decreased proportionately. The Exercise Price and
the number of Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3.1.

 

3.2 Adjustments

 

(a) Adjustment for Stock Dividends. If at any time after the date hereof, the
Company shall declare a dividend or make any other distribution upon any class
or series of stock of the

 

-5-



--------------------------------------------------------------------------------

Company payable in shares of Common Stock, the Exercise Price in effect
immediately prior to such declaration or distribution shall be reduced
proportionately and the number of Warrant Shares (calculated to the nearest
whole share) shall be increased proportionately, to reflect the issuance of any
shares of Common Stock, issuable in payment of such dividend or distribution.
The Exercise Price and the number of Warrant Shares, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described in this Section 3.2.

 

(b) Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the date hereof shall make or issue, or
fix a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in securities of the Company
(other than shares of Common Stock) or in cash or other property, then and in
each such event provision shall be made so that the Holder shall receive upon
exercise hereof, in addition to the number of shares of Common Stock issuable
hereunder, the kind and amount of securities of the Company and/or cash and
other property which the Holder would have been entitled to receive had this
Warrant been exercised into Common Stock on the date of such event and had the
Holder thereafter, during the period from the date of such event to and
including the exercise date, retained any such securities receivable, giving
application to all adjustments called for during such period under this Section
3 with respect to the rights of the Holder.

 

3.3 Adjustments for Reclassifications. If the Common Stock issuable upon the
conversion of this Warrant shall be changed into the same or a different number
of shares of any class(es) or series of stock, whether by reclassification or
otherwise (other than an adjustment under Sections 3.1 and 3.2 or a merger,
consolidation, or sale of assets provided for under Section 3.4), then and in
each such event, the Holder hereof shall have the right thereafter to convert
each Warrant Share into the kind and amount of shares of stock and other
securities and property receivable upon such reclassification, or other change
by holders of the number of shares of Common Stock into which such Warrant
Shares would have been convertible immediately prior to such reclassification or
change, all subject to successive adjustments thereafter from time to time
pursuant to and in accordance with, the provisions of this Section 3.

 

3.4 Adjustments for Merger or Consolidation. In the event that, at any time or
from time to time after the date hereof, the Company shall (a) effect a
reorganization, (b) consolidate with or merge into any other Person, or (c) sell
or transfer all or substantially all of its properties or assets or more than
50% of the voting capital stock of the Company (whether issued and outstanding,
newly issued, from treasury, or any combination thereof) to any other person
under any plan or arrangement contemplating the consolidation or merger, sale or
transfer, or dissolution of the Company (each, a “Merger Transaction”), then, in
each such case, the Holder, upon the exercise of this Warrant as provided in
Section 2.1 or the conversion of this warrant as provided in Section 2.2 hereof
at any time or from time to time after the consummation of such reorganization,
consolidation, merger or sale or the effective date of such dissolution, as the
case may be, shall receive, in lieu of the Warrant Shares issuable on such
exercise immediately prior to such consummation or such effective date, as the
case may be, the stock and property (including cash) to which the Holder would
have been entitled upon the consummation of such consolidation or merger, or
sale or transfer, or in connection with such dissolution, as the case may be, if
the Holder had so exercised this Warrant immediately prior thereto (assuming the
payment by the Holder of the Exercise Price therefor as required hereby in a
form permitted hereby, which payment shall be included in the assets of the
Company for the purposes of determining the amount available for distribution),
all subject to successive adjustments thereafter from time to time pursuant to,
and in accordance with, the provisions of this Section 3. The Company shall not
effect any such reorganization, consolidation, merger, sale or transfer unless,
prior to the consummation thereof, the successor entity (if other than the
Company) resulting from the consolidation or merger or the entity purchasing
such assets assumes by written instrument the obligation to deliver to each
holder of Warrants such shares of stock,

 

-6-



--------------------------------------------------------------------------------

securities or assets as, in accordance with the foregoing provisions, such
holder may be entitled to acquire; provided, that any assumption shall not
relieve the Company of its obligations hereunder. Furthermore, upon the
consummation of any Merger Transaction, this Warrant shall vest with respect to
any shares not previously vested pursuant to Section 2.2; provided that, to the
extent any date on which vesting could occur pursuant to any of clauses (i)-(iv)
of Section 2.2 has occurred prior to the consummation of the Merger Transaction,
the portion of the Warrant which could have vested on each such date shall not
become vested pursuant to this Section 3.4.

 

3.5 Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any such transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of Common Stock and other securities
and property receivable upon the exercise of this Warrant after the consummation
of such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such Common Stock or other securities, including,
in the case of any such transfer, the Person acquiring all or substantially all
of the properties or assets or more than 50% of the voting capital stock of the
Company (whether issued and outstanding, newly issued or from treasury or any
combination thereof), whether or not such Person shall have expressly assumed
the terms of this Warrant.

 

3.6 Issuance of Additional Shares of Common Stock. If at any time or from time
to time after the date hereof the Company shall issue or sell Additional Shares
of Common Stock (including Additional Shares of Common Stock deemed to be issued
pursuant to Section 3.7 hereof) without consideration or for a consideration per
share less than the Current Market Price in effect immediately prior to such
issue or sale, then, and in each such case, subject to Section 3.9 hereof, such
Exercise Price shall be reduced, concurrently with such issue or sale, to a
price (calculated to the nearest .001 of a cent) determined by multiplying such
Exercise Price by a fraction:

 

(a) the numerator of which shall be (i) the number of shares of Common Stock
outstanding immediately prior to such issue or sale plus (ii) the number of
shares of Common Stock which the aggregate consideration received by the Company
for the total number of such Additional Shares of Common Stock so issued or sold
would purchase at the Current Market Price; and

 

(b) the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such issue or sale.

 

Upon each adjustment of the Exercise Price as a result of the calculations made
in this Section 3.6 (including those resulting from issuances of Additional
Shares of Common Stock deemed to be issued pursuant to Section 3.7 hereof), the
number of Warrant Shares shall be adjusted by multiplying such number of Warrant
Shares by a fraction, the numerator of which shall be the Exercise Price in
effect immediately prior to such adjustment and the denominator of which shall
be the Exercise Price in effect after giving effect to such adjustment.

 

3.7 Treatment of Options and Convertible Securities. In case the Company at any
time or from time to time after the date hereof shall issue, sell, grant or
assume, or shall fix a record date for the determination of holders of any class
of securities entitled to receive, any Options or Convertible Securities, then,
and in each such case, the maximum number of Additional Shares of Common Stock
(as set forth in the instrument relating thereto, without regard to any
provisions contained therein for a subsequent adjustment of such number the
purpose of which is to protect against dilution) at any time issuable upon the
exercise of such Options or, in the case of Convertible Securities and Options
therefor, the conversion or exchange of such Convertible Securities, shall be
deemed to be Additional Shares of Common Stock issued as of the time of such
issue, sale, grant or assumption or, in case such a record date shall have been
fixed, as of the close of business on such record date; provided, however, that
such Additional Shares of Common Stock shall not be deemed to have been issued
unless the consideration per share (determined pursuant to Section 3.8 hereof)
of such shares would be less than the Current Market Price on the date of and
immediately prior to such issue, sale, grant or assumption or immediately prior
to the close of business on such record date, as the case may be; and provided,
further, that in any such case in which Additional Shares of Common Stock are
deemed to be issued:

 

(a) no further adjustment of the Exercise Price shall be made upon the exercise
of such Options or the conversion or exchange of such Convertible Securities and
the consequent issue or sale of Convertible Securities or shares of Common
Stock;

 

-7-



--------------------------------------------------------------------------------

(b) if such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase in the consideration payable to
the Company, or decrease in the number of Additional Shares of Common Stock
issuable, upon the exercise, conversion or exchange thereof (by change of rate
or otherwise), the Exercise Price computed upon the original issue, sale, grant
or assumption thereof (or upon the occurrence of the record date, or date prior
to the commencement of ex-dividend trading, as the case may be, with respect
thereto), and any subsequent adjustments based thereon, shall, upon any such
increase or decrease becoming effective, be recomputed to reflect such increase
or decrease insofar as it affects such Options, or the rights of conversion or
exchange under such Convertible Securities, which are outstanding at such time;

 

(c) upon the expiration (or purchase by the Company and cancellation or
retirement) of any such Options which shall not have been exercised, or the
expiration of any rights of conversion or exchange under any such Convertible
Securities which (or purchase by the Company and cancellation or retirement of
any such Convertible Securities the rights of conversion or exchange under
which) shall not have been exercised, the Exercise Price computed upon the
original issue, sale, grant or assumption thereof (or upon the occurrence of the
record date, or date prior to the commencement of ex-dividend trading, as the
case may be, with respect thereto), and any subsequent adjustments based
thereon, shall, upon (and effective as of) such expiration (or such cancellation
or retirement, as the case may be), be recomputed as if:

 

  (i) in the case of Options or Convertible Securities, the only Additional
Shares of Common Stock issued or sold were the Additional Shares of Common
Stock, if any, actually issued or sold upon the exercise of such Options or the
conversion or exchange of such Convertible Securities and the consideration
received therefor was the consideration actually received by the Company for the
issue, sale, grant or assumption of all such Options, whether or not exercised,
plus the consideration actually received by the Company upon such exercise, or
for the issue or sale of all such Convertible Securities which were actually
converted or exchanged, plus the additional consideration, if any, actually
received by the Company upon such conversion or exchange, and

 

  (ii) in the case of Options for Convertible Securities, only the Convertible
Securities, if any, actually issued or sold upon the exercise of such Options
were issued at the time of the issue, sale, grant or assumption of such Options,
and the consideration received by the Company for the Additional Shares of
Common Stock deemed to have then been issued was the consideration actually
received by the Company for the issue, sale, grant or assumption of all such
Options, whether or not exercised, plus the consideration deemed to have been
received by the Company (pursuant to Section 3.8 hereof) upon the issue or sale
of such Convertible Securities with respect to which such Options were actually
exercised; and

 

(d) no readjustment pursuant to clause (b) or (c) above (either individually or
cumulatively together with all prior readjustments as made in respect of such
Options or Convertible Securities) shall have the effect of increasing the
Exercise Price by a proportion (relative to the Exercise

 

-8-



--------------------------------------------------------------------------------

Price in effect immediately prior to such readjustment) in excess of the inverse
of the aggregate proportional adjustment thereof made in respect of the issue,
sale, grant or assumption of such Options or Convertible Securities.
Notwithstanding the foregoing, in no event shall any provision in this Section
3.7 cause the Exercise Price to be greater than the Exercise Price on the date
of issuance of this Warrant.

 

If the consideration provided for in any Option or the additional consideration,
if any, payable upon the conversion or exchange of any Convertible Security
shall be reduced, or the rate at which any Option is exercisable or any
Convertible Security is convertible into or exchangeable for shares of Common
Stock shall be increased, at any time under or by reason of provisions with
respect thereto designed to protect against dilution, then, effective
concurrently with each such change, the Exercise Price then in effect shall
first be adjusted to eliminate the effects (if any) of the issuance (or deemed
issuance) of such Option or Convertible Security on the Exercise Price and then
readjusted as if such Option or Convertible Security had been issued on the date
of such change with the terms in effect after such change, but only if as a
result of such adjustment the Exercise Price then in effect hereunder is thereby
reduced.

 

3.8 Computation of Consideration. For the purposes of this Section 3:

 

(a) the consideration for the issue or sale of any Additional Shares of Common
Stock shall, irrespective of the accounting treatment of such consideration:

 

  (i) insofar as it consists of cash, be computed at the amount of cash actually
received by the Company without deducting of any expenses paid or incurred by
the Company or any commissions or compensations paid or concessions or discounts
allowed to underwriters, dealers or others performing similar services in
connection with such issue or sale;

 

  (ii) insofar as it consists of property (including securities) other than cash
actually received by the Company, be computed at the fair value thereof at the
time of such issue or sale, as determined in good faith by the Board of
Directors of the Company;

 

  (iii) insofar as it consists neither of cash nor of other property, be
computed as having no value; and

 

  (iv) in case Additional Shares of Common Stock are issued or sold together
with other stock or securities or other assets of the Company for a
consideration which covers both cash and property, be the portion of such
consideration so received, computed as provided in clauses (i), (ii) and (iii)
above, allocable to such Additional Shares of Common Stock, all as determined in
good faith by the Board of Directors of the Company;

 

(b) Additional Shares of Common Stock deemed to have been issued pursuant to
Section 3.7 hereof shall be deemed to have been issued for a consideration per
share determined by dividing:

 

  (i) the total amount of cash and other property, if any, received and
receivable by the Company as direct consideration for the issue, sale, grant or
assumption of the Options or Convertible Securities in question, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision

 

-9-



--------------------------------------------------------------------------------

contained therein for a subsequent adjustment of such consideration the purpose
of which is to protect against dilution) payable to the Company upon the
exercise in full of such Options or the conversion or exchange of such
Convertible Securities or, in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, in each case computing such
consideration as provided in the foregoing clause (a),

 

by

 

  (ii) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number the purpose of which is to protect
against dilution) issuable upon the exercise of such Options or the conversion
or exchange of such Convertible Securities; and

 

(c) Additional Shares of Common Stock deemed to have been issued pursuant to
Section 3.7 hereof shall be deemed to have been issued for no consideration.

 

3.9 Minimum Adjustment of Exercise Price. If the amount of any adjustment of the
Exercise Price required pursuant to this Section 3 would be less than one-tenth
(1/10) of one percent (1%) of the Exercise Price in effect at the time such
adjustment is otherwise so required to be made, such amount shall be carried
forward and adjustment with respect thereto made at the time of and together
with any subsequent adjustment which, together with such amount and any other
amount or amounts so carried forward, shall aggregate at least one tenth (1/10)
of one percent (1%) of such Exercise Price.

 

3.10 Shares Deemed Outstanding. For all purposes of the computations to be made
pursuant to this Section 3, (i) there shall be deemed to be outstanding all
shares of Common Stock issuable pursuant to the exercise of options and warrants
outstanding on December 14, 2004, including without limitation the Warrants and
(ii) treasury shares shall not be deemed to be outstanding.

 

3.11 Other Dilutive Events. If any event occurs that would adversely affect the
Holder’s rights which is not expressly provided for by this Section 3
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Exercise Price and
number of Warrant Shares subject to this Warrant so as to protect the Holder’s
rights; provided, however, that no such adjustment will increase the Exercise
Price or decrease the number of shares of Common Stock obtainable as otherwise
determined pursuant to this Section 3.

 

3.12 Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Exercise Price and number of Warrant Shares pursuant to this
Section 3, this Warrant shall, without any action on the part of the Holder, be
adjusted in accordance with this Section 3, and the Company, at its expense,
promptly shall compute such adjustment or readjustment in accordance with the
terms hereof and prepare and furnish to the Holder a certificate setting forth
such adjustment or readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. The Company will forthwith send a copy of
each such certificate to the Holder in accordance with Section 10.4 below.

 

-10-



--------------------------------------------------------------------------------

4. Registration Rights. The initial holders of the Warrant Shares shall be
entitled to the registration rights and other rights applicable to such shares
provided by the Registration Rights Agreement.

 

5. Notices of Record Date. Upon (a) any establishment by the Company of a record
date of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, or right or option to acquire securities of the Company, or any
other right, or (b) any capital reorganization, reclassification,
recapitalization, merger or consolidation of the Company with or into any other
Person, any transfer of all or substantially all the assets of the Company, or
any voluntary or involuntary dissolution, liquidation or winding up of the
Company, or the sale, in a single transaction, of a majority of the Company’s
voting stock (whether newly issued, or from treasury, or previously issued and
then outstanding, or any combination thereof), the Company shall mail to the
Holder at least ten (10) business days, or such longer period as may be required
by law, prior to the record date specified therein and at least ten (10)
business days prior to the effective date specified in clause (ii) or (iii)
hereof, a notice specifying (i) the date established as the record date for the
purpose of such dividend, distribution, option or right and a description of
such dividend, distribution, option or right, (ii) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up, or sale is expected to become effective and (iii) the
date, if any, fixed as to when the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding up. Nothing herein
shall prohibit the Holder from exercising this Warrant during the ten (10)
business day period commencing on the date of such notice.

 

6. Exchange of Warrant. Subject to the provisions of Section 8 hereof (if and to
the extent applicable), this Warrant shall be exchangeable, upon the surrender
hereof by the Holder at the principal office of the Company, for new warrants of
like tenor, each registered in the name of the Holder or, subject to compliance
with applicable federal and state securities laws, in the name of such other
Persons as the Holder may direct (upon payment by the Holder of any applicable
transfer taxes). Each of such new warrants shall be exercisable for such number
of Warrant Shares as the Holder shall direct, provided that all of such new
warrants shall represent, in the aggregate, the right to purchase the same
number of Warrant Shares and cash, securities or other property, if any, which
may be purchased by the Holder upon exercise of this Warrant at the time of its
surrender.

 

7. [Intentionally Omitted]

 

8. Transfer Provisions, etc.

 

8.1 Legends. Subject to the provisions of Section 6.2 of the Securities Purchase
Agreement, each certificate representing any Warrant Shares issued upon exercise
of this Warrant, and of any shares of Common Stock into which such Warrant
Shares may be converted, shall bear the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT.”

 

-11-



--------------------------------------------------------------------------------

8.2 Mechanics of Transfer.

 

(a) Any transfer of all or any portion of this Warrant (and the Warrant Shares),
or of any interest herein or therein, that is otherwise in compliance with
applicable law shall be effected by surrendering this Warrant to the Company at
its principal office, together with a duly executed form of assignment, in the
form attached hereto. In the event of any such transfer of this Warrant, subject
to compliance with applicable federal and state securities laws, the Company
shall issue a new warrant or warrants of like tenor to the transferee(s),
representing, in the aggregate, the right to purchase the same number of Warrant
Shares and cash, securities or other property, if any, which may be purchased by
the Holder upon exercise of this Warrant at the time of its surrender, in
accordance with Section 2 hereof.

 

(b) In the event of any transfer of all or any portion of this Warrant in
accordance with Section 8.2(a) above, the Company shall issue (i) a new warrant
of like tenor to the transferee, representing the right to purchase the number
of Warrant Shares, and cash, securities or other property, if any, which were
purchasable by the Holder of the transferred portion of this Warrant at the time
of said transfer, and (ii) a new warrant of like tenor to the Holder,
representing the right to purchase the number of Warrant Shares, if any, and
cash, securities or other property, if any, purchasable by the Holder of the
un-transferred portion of this Warrant. Until this Warrant or any portion
thereof is transferred on the books of the Company, the Company may treat the
Holder as the absolute holder of this Warrant and all right, title and interest
therein for all purposes, notwithstanding any notice to the contrary.

 

8.3 No Restrictions on Transfer. Subject to compliance with applicable federal
and state securities laws and Section 6.1 of the Securities Purchase Agreement,
this Warrant and any portion hereof, the Warrant Shares and the rights hereunder
may be transferred by the Holder in its sole discretion at any time and to any
Person or Persons, including without limitation Affiliates and affiliated groups
of such Holder, without the consent of the Company.

 

8.4 Warrant Register. The Company shall keep at its principal office a register
for the registration, and registration of transfers, of the Warrants. The name
and address of each Holder of one or more of the Warrants, each transfer thereof
and the name and address of each transferee of one or more of the Warrants shall
be registered in such register. The Company shall give to any Holder of a
Warrant promptly upon request therefor, a complete and correct copy of the names
and addresses of all registered Holders of the Warrants.

 

9. Lost, Stolen or Destroyed Warrant. Upon receipt by the Company of evidence
satisfactory to it of loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of a customary
affidavit of the Holder and customary unsecured indemnity agreement, or, in the
case of mutilation, upon surrender of this Warrant, the Company at its expense
will execute and deliver, or will instruct its transfer agent to execute and
deliver, a new Warrant of like tenor and date and representing the same rights
represented by such lost, stolen, destroyed or mutilated warrant and any such
lost, stolen. mutilated or destroyed Warrant thereupon shall become void.

 

10. General.

 

10.1 Authorized Shares, Reservation of Shares for Issuance. At all times while
this Warrant is outstanding, the Company shall maintain its corporate authority
to issue, and shall have authorized and reserved for issuance upon exercise of
this Warrant, such number of shares of Common Stock and any other capital stock
or other securities as shall be sufficient to perform its obligations under this
Warrant (after giving effect to any and all adjustments to the number and kind
of Warrant Shares purchasable upon exercise of this Warrant).

 

10.2 No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution,

 

-12-



--------------------------------------------------------------------------------

issuance or sale of securities, sale or other transfer of any of its assets or
properties, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder hereunder against impairment. Without limiting the generality of the
foregoing, the Company (a) will not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the amount
payable therefor on such exercise, and (b) will take all action that may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Warrant.

 

10.3 No Rights as Stockholder. Except as provided herein (including Sections 3
and 5), the Holder shall not be entitled to vote or to receive dividends or to
be deemed the holder of Common Stock that may at any time be issuable upon
exercise of this Warrant for any purpose whatsoever, nor shall anything
contained herein be construed to confer upon the Holder any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance or reclassification of stock, change of par value or change of stock to
no par value, consolidation, merger or conveyance or otherwise), or to receive
notice of meetings (except to the extent otherwise provided in this Warrant), or
to receive dividends or subscription rights, until the Holder shall have
exercised this Warrant and been issued Warrant Shares in accordance with the
provisions hereof and continues to hold Warrant Shares.

 

10.4 Notices. Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be sent by postage prepaid first class mail, overnight courier
or telecopy, or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder. The date of giving any notice shall
be the date of its actual receipt.

 

  (a) All correspondence to the Company shall be addressed as follows:

 

First Avenue Networks, Inc.

230 Court Square

Suite 202

Charlottesville, VA 22902

Attn: Chief Financial Officer

 

with a copy to:

 

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attn: Joel F. Freedman

 

(b) All correspondence to the Holder shall be addressed to the Holder at its
address appearing in the books maintained by the Company.

 

11. Amendment and Waiver. No failure or delay of the Holder in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Holder are cumulative and not exclusive of any rights or
remedies which it would otherwise have.

 

-13-



--------------------------------------------------------------------------------

This Warrant is one of a series of Warrants issued by the Company, all dated the
date hereof and of like tenor, except as to the number of shares of Common Stock
subject thereto (collectively, the “Company Warrants”). Any term of this Warrant
may be amended or waived upon the written consent of the Company and the holders
of Company Warrants representing at least a majority of the number of shares of
Common Stock then subject to outstanding Company Warrants; provided that (i) any
such amendment or waiver must apply to all Company Warrants then outstanding;
(ii) the number of Warrant Shares subject to this Warrant, the Exercise Price or
Expiration Date of this Warrant and the number of shares or class of stock
obtainable upon exercise of this Warrant may not be amended, (iii) the right to
exercise this Warrant may not be waived, without the written consent of the
Holder of this Warrant (it being agreed that an amendment to or waiver under any
of the provisions of Section 3 of this Warrant shall not be considered an
amendment of the number of Warrant Shares or the Exercise Price) and (iv) any
amendment that adversely affects any particular Holder without a corresponding
affect upon all Holders must be approved by the particular Holder so
affected..  The Company shall promptly give notice to all holders of the Company
Warrants of any amendments effected in accordance with this Section 11. No
special consideration may be given to any holder as inducement to waive or amend
this Warrant unless such consideration is given equally and ratably to all
holders of Company Warrants.

 

12. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York, as such laws are applied to contracts
entered into and wholly to be performed within the State of New York and without
giving effect to any principles of conflicts or choice of law that would result
in the application of the laws of any other jurisdiction.

 

13. Covenants To Bind Successor and Assigns. All covenants, stipulations,
promises and agreements in this Warrant contained by or on behalf of the Company
shall bind its successors and assigns, whether so expressed or not.

 

14. Severability. In case any one or more of the provisions contained in this
Warrant shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

15. Construction. The definitions of this Warrant shall apply equally to both
the singular and the plural forms of the terms defined. Wherever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The section and paragraph headings used herein are for convenience
of reference only, are not part of this Warrant and are not to affect the
construction of or be taken into consideration in interpreting this Warrant.

 

16. Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate. In any action or proceeding brought to enforce any provision of this
Warrant or where any provision hereof is validly asserted as a defense, the
successful party to such action or proceeding shall be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

 

[SIGNATURE PAGE TO FOLLOW]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Common Stock Purchase Warrant
as of the date first written above.

 

COMPANY:

FIRST AVENUE NETWORKS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

NOTICE AND

SUBSCRIPTION

 

To:   First Avenue Networks, Inc.     230 Court Square     Suite 202    
Charlottesville, VA 22902

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder,
                     shares of Common Stock, of FIRST AVENUE NETWORKS, INC., a
Delaware corporation (the “Company”), and tenders herewith payment of
$                    , representing the aggregate purchase price for such shares
based on the price per share provided for in such Warrant. Such payment is being
made in accordance with Section 2.1(a) of the attached Warrant.

 

The undersigned hereby represents and warrants as follows:

 

(a) the undersigned is acquiring such shares of Common Stock for its own account
for investment and not for resale or with a view to distribution thereof in
violation of the Securities Act of 1933, as amended, and the regulations
promulgated thereunder (the “Securities Act”); and

 

(b) the undersigned is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and was not organized for the
purpose of acquiring the Warrant or such shares of Common Stock. The
undersigned’s financial condition is such that it is able to bear the risk of
holding such securities for an indefinite period of time and the risk of loss of
its entire investment. The undersigned has sufficient knowledge and experience
in investing in companies similar to the Company so as to be able to evaluate
the risks and merits of its investment in the Company.

 

Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective address
set forth below:

 

_________________________________

_________________________________

_________________________________

_________________________________

 

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the remaining balance of such shares
of Common Stock less any fraction of a share of Common Stock paid in cash
pursuant to Section 2.3 of the attached warrant.

 

Dated:                     ,           

--------------------------------------------------------------------------------

    Signature



--------------------------------------------------------------------------------

The undersigned First Avenue Networks, Inc. hereby acknowledges receipt of this
Notice and Subscription and authorizes issuance of the shares of Common Stock
described above.

 

First Avenue Networks, Inc.

 

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

(To be executed upon assignment of Warrant)

 

For value received,                                         
                         hereby sells, assigns and transfers unto
                                              the attached Warrant [    % of the
attached Warrant], together with all right, title and interest therein, and does
hereby irrevocably constitute and appoint
                                              attorney to transfer said Warrant
[said percentage of said Warrant] on the books of FIRST AVENUE NETWORKS, INC., a
Delaware corporation, with full power of substitution in the premises.

 

If not all of the attached Warrant is to be so transferred, a new Warrant is to
be issued in the name of the undersigned for the balance of said Warrant.

 

The undersigned hereby agrees that it will not sell, assign, or transfer the
right, title and interest in and to the Warrant unless applicable federal and
state securities laws have been complied with.

 

Dated:                     ,           

--------------------------------------------------------------------------------

    Signature



--------------------------------------------------------------------------------

FORM OF CONVERSION NOTICE

 

To First Avenue Networks, Inc.:

 

The undersigned registered holder of the attached Warrant hereby irrevocably
converts such Warrants with respect to                 1 Warrant Shares which
such holder would be entitled to receive upon the exercise hereof, and requests
that the certificates for such shares be issued in the name of, and delivered to
                                    , whose address is as follows:

 

_________________________________

_________________________________

_________________________________

_________________________________

 

Such conversion is being made in accordance with Section 2.1(b) of the attached
Warrant. The undersigned hereby represents and warrants as follows:

 

(a) the undersigned is acquiring such shares of Common Stock for its own account
for investment and not for resale or with a view to distribution thereof in
violation of the Securities Act; and

 

(b) the undersigned is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and was not organized for the
purpose of acquiring the Warrant or such shares of Common Stock. The
undersigned’s financial condition is such that it is able to bear the risk of
holding such securities for an indefinite period of time and the risk of loss of
its entire investment. The undersigned has sufficient knowledge and experience
in investing in companies similar to the Company so as to be able to evaluate
the risks and merits of its investment in the Company.

 

Dated:

 

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of

holder as specified on the face of Warrant)

--------------------------------------------------------------------------------

(Street Address)

--------------------------------------------------------------------------------

(City)                     (State)                     (Zip Code)

--------------------------------------------------------------------------------

1 Insert here the number of Warrant Shares into which the Warrant is convertible
(or, in the case of a partial conversion, the number of Warrant Shares as to
which the Warrants evidenced by this Warrant Certificate are then being
converted). In the case of a partial conversion, a new Warrant Certificate will
be issued and delivered, representing the unconverted portion of the Warrants,
to the holder surrendering this Warrant Certificate.



--------------------------------------------------------------------------------

The undersigned First Avenue Networks, Inc. hereby acknowledges receipt of this
Conversion Notice and authorizes issuance of the shares of Common Stock
described above.

 

First Avenue Networks, Inc.

 

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------